                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

ANDREW ALLEN,                                )
                      Plaintiff,             )
                                             )
v.                                           )      JUDGMENT
                                             )      No. 5:18-CV-520-FL
ATLAS BOX AND CRATING CO, INC.               )
and ALL-IN-ONE STAFFING, LLC                 )
                 Defendants.                 )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the defendants’ motions for summary judgment and plaintiff’s motions for summary
judgment.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
August 10, 2020, and for the reasons set forth more specifically therein, that defendants’ motions
for summary judgment are granted.

This Judgment Filed and Entered on August 10, 2020, and Copies To:
Andrew Allen (via US mail at 2534 Lake Wheeler Road, Apt 210, Raleigh, NC 27603.)
Paul Holscher (via CM/ECF Notice of Electronic Filing)
Benjamin Tyler McLawhorn/ Philip W. Paine (via CM/ECF Notice of Electronic Filing)

August 10, 2020                      PETER A. MOORE, JR., CLERK

                                       /s/ Sandra K. Collins
                                     (By) Sandra K. Collins, Deputy Clerk




          Case 5:18-cv-00520-FL Document 94 Filed 08/10/20 Page 1 of 1
